Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 19-20 are objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
For claim 19 and the limitation of “wherein a second angle of the third surface segment is between about 40 degrees and about 70 degrees relative to the reference plane”, claim 19 depends on claim 18 which in turn depends on claim 1, wherein none of claims 18 or claim 1 recite “a reference plane”. For purposes of examination it is considered as a reference plane in claim 19. Therefore there is lack of antecedent basis for “the reference plane” in claim 19.
Furthermore, it is not clear what is the reference plane in claim 19. Is it a horizontal plane or a vertical plane, as a reference plane? For purposes of examination a horizontal line is considered as a reference plane in claim 19.

Further claim 20 drawn to “ the first angle”, wherein claim 20 is dependent on claim 19, and in turn claim 19 is dependent on claim 18, and claim 18 dependent on claim 1,  however neither of the claims 19,18 or 1, teach the limitations of “the first angle” of claim 20. Therefore there is lack of antecedent basis for “the first angle” in claim 20 that is dependent on claim 19. For purposes of examination the limitation is considered as “a first angle” in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 15, 16, 18 and 21-22 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yamashita (US 20050094295, cited by Applicant)
Regarding claim 1, Yamashita teaches an optical system (at least Fig.1, 2 and 15), comprising: a light guide 32; and a turning film 4 (light deflection element), comprising:
a first major surface (42 in Fig.2 and 15), wherein the first major surface is substantially smooth; and a second major surface comprising a plurality of asymmetric microstructures (composed of sides 44 and 45) each respective asymmetric microstructure, comprising:
a first side, wherein the first side is substantially planar 44; and a second side, comprising:
a first surface segment defining a substantially planar surface (49 in Fig.15); and a second surface segment defining a non-planar surface (52 in Fig.15,[0067]).



Regarding claim 3, Yamashita teaches an optical system (at least Fig.1, 2 and 15), wherein the second surface segment is substantially convex (52 in Fig.15).

Regarding claim 10, Yamashita teaches an optical system (at least Fig.1, 2 and 15), wherein each of the plurality of asymmetric microstructures are substantially the same lateral cross-sectional shape.

Regarding claim 15, Yamashita teaches an optical system (at least Fig.1, 2 and 15), wherein at least about 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of characteristic viewing angles, wherein the first major surface defines a center viewing angle normal to the first major surface (since every limitation in claim 1 is fulfilled by Yamashita, therefore the claimed functional limitations in claim 15 that is dependent on claim 1 is  inherently taught by the structure of Yamashita). 



Regarding claim 18, Yamashita teaches an optical system (at least Fig.15), wherein the second side further comprising a third surface segment defining a substantially planar surface (49 and 50 that are both planar in the second side in [0067).

 Regarding claim 21, Yamashita teaches an optical system (at least Fig.15), wherein at least 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of characteristic viewing angles, wherein the first major surface defines a center viewing angle normal to the first major surface (since every limitation in claim 21, 18 and 1 are fulfilled by Yamashita, therefore the claimed functional limitations inherent by the structure of Yamashita).

	Regarding claim 22, Yamashita teaches an optical system wherein the first set of characteristic viewing angles is between about -35 degrees and about 35 degrees relative to the center viewing angle relative to the center viewing angle ([0152], [0162]).

Claims 11, 13, 14, 17, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20050094295, cited by Applicant)
Regarding claim 11, Yamashita teaches the invention set forth in claim 1 above, but does not teach the first major surface defines a reference plane substantially parallel 
However since Yamashita teaches the first major surface defines a reference plane substantially parallel to the first major surface, wherein a first angle of the first surface segment is between about 
    PNG
    media_image1.png
    448
    636
    media_image1.png
    Greyscale

Therefore to choose a first angle of the first surface segment is between about 40 degrees and about 70 degrees relative to the reference plane involves routine skill in the art, by routine experimentation in order to optimize the luminance.

Regarding claim 13 Yamashita teaches the first surface segment defining a planar surface and the second surface segment defining a curved convex shape, therefore Yamashita teaches the shape of the first surface segment is based on a first linear equation (straight line), wherein the shape of the second surface segment luminance.

Regarding claim 14 Yamashita teaches the first surface segment defining a planar surface and the second surface segment defining a curved convex shape, therefore Yamashita teaches the first angle is based on a first linear equation (straight line), wherein the shape of the second surface segment is based on a non-linear equation (because Yamashita teaches a curved convex shape for the second surface segment), but does not teach the shape of the second surface segment is based on a fourth or higher order equation, wherein a first derivative of the fourth or higher order equation matches the first linear equation, however since the essential shapes are already taught by Yamashita for the first and second surface segments , it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the shape of the second surface segment is based on a fourth or higher order equation, wherein a first derivative of the fourth or higher order equation matches the first linear equation, by routine experimentation, since where the luminance.

Regarding claims 17 and 23, the structural limitations for claims 1 and 18 on which claims 17 and 23 are fulfilled by Yamashita , therefore for the functional limitation of “at least 60 percent of light originating from the light guide and exiting through the first major surface is included in a first set of characteristic viewing angles, wherein the first major surface defines a center viewing angle normal to the first major surface, wherein the first set of characteristic viewing angles is between about -20 degrees and about 20 degrees relative to the center viewing angle” a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, and therefore the functional limitations are considered to be fulfilled by the structural limitations disclosed by Yamashita.

 	Regarding claim 19, Yamashita teaches the invention set forth in claim 18 above, but does not teach a second angle of the third surface segment is between about 40 degrees and about 70 degrees relative to the reference plane (see 112 rejection above regarding the reference plane).
However since Yamashita teaches the second side further comprising a third surface segment defining a substantially planar surface (49, 50, 51 that are both planar in the second side in [0067) as shown below relative to a horizontal reference plane that 

    PNG
    media_image1.png
    448
    636
    media_image1.png
    Greyscale

Therefore to choose an angle between about 40 degrees and about 70 degrees involves routine skill in the art, by experimentation in order to optimize the luminance.

Regarding claim 20, Yamashita teaches the light guide inputs light into the turning film at a light input distribution, wherein the first angle, the cubic equation, and the second angle are based on the light input distribution (from Fig.1 of Yamashita and the shapes of the microstructures in Fig.2 and 15 in Yamashita).



Claim 1-3 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yamashita2 (US 20060152827)
Regarding claim 1, Yamashita2 teaches an optical system (at least Fig.1, 2), comprising: a light guide 32; and a turning film 4 (optical deflector element), comprising:
a first major surface (42 in Fig.2), wherein the first major surface is substantially smooth; and a second major surface comprising a plurality of asymmetric microstructures (composed of sides 46 and 45) each respective asymmetric microstructure, comprising:
a first side, wherein the first side is substantially planar 41; and a second side, comprising: a first surface segment defining a substantially planar surface (46 in Fig.2); and a second surface segment defining a non-planar surface (45 in Fig.2).

Regarding claim 2, Yamashita2 teaches an optical system (at least Fig.1 and 2), wherein the first surface segment extends from a vertex at the intersection of the first side and the second side to a first transition point (point where 46 ends to join with curve portion 45), wherein the second surface segment 45 extends from the first transition point towards a valley between the respective asymmetric microstructure and an adjacent asymmetric microstructure.

Regarding claim 3, Yamashita2 teaches an optical system (at least Fig.1, 2), wherein the second surface segment 45 is substantially convex (Fig.2).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita2 (US 20060152827)
Regarding claims 4 and 5, Yamashita2 teaches the invention set forth in claim 2 above, but does not teach a distance between the vertex and the first transition point is between about 3 percent to about 15 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (for claim 4) and wherein a distance between the first transition point and the valley is between about 85 percent to about 97 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (For claim 5). 
However, Yamashita2 teaches a distance between the vertex (wherein 41 and 46 meet in Fig.2) and the first transition point (point where 46 ends to join with curve portion 45), is S (Fig.2) and this distance is 0.008P to 0.088P of the pitch P,([0038]), therefore since this distance S (as claimed) is a result effective variable that depends on a range of values of the pitch P (For claim 4) and wherein ratio of  r/P  (Fig.2) is described in {0013],[0040] and [0043],  therefore sides of the microstructure and therefore sides of the microstructure are calculation based result effective values in Yamashita2, it would have been obvious to a person having ordinary skill in the art at luminance and achieve easier molding ([0038]  and [0040] in Yamashita2).
Regarding claim 12, Yamashita2 teaches the invention set forth in claim 1 above, but does not teach the shape of the second surface segment is based on a cubic equation. However since Yamashita2 teaches the shape as claimed in claim 1 on which claim 12 is dependent, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the cubic equation based on the claimed shapes that are already taught in Yamashita2, in order to optimize the luminance ([0038] and [0040] in Yamashita2).
 
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita2 (US 20060152827) and further in view of Chuang (US 20070126329)
Regarding claim 6, Yamashita2 teaches the invention set forth in claim 1, but is silent regarding the first surface segment extends from a valley between the respective asymmetric microstructure and an adjacent asymmetric microstructure to a first 
Chuang teaches the first surface segment extends from a valley between the respective asymmetric microstructure and an adjacent asymmetric microstructure to a first transition point, wherein the second surface segment extends from the first transition point towards a vertex at the intersection of the first side and the second side (Fig.5 wherein the section 322 closer to the vertex is convex and the second section 326 is linear).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second surface segments (by reversing their positons with respect to the vertex) as disclosed in Chuang in a backlight module of Yamashita2 in order to achieve brightness enhancement ([0003] in Chuang).

Regarding claims 8 and 9, Yamashita2 in view of Chuang teaches the invention set forth in claim 6 above, but does not teach a distance between the vertex and the first transition point is between about 3 percent to about 50 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (for claim 8) and a distance between the first transition point and the vertex is between about 50 percent to about 90 percent of a distance between the vertex and the valley of the respective asymmetric microstructure (for claim 9). 
However, Yamashita2 teaches a distance between the vertex (wherein 41 and 46 meet in Fig.2) and the first transition point (point where 46 ends to join with curve portion 45), is S (Fig.2) and this distance is 0.008P to 0.088P of the pitch P,([0038]), luminance and achieve easier molding ([0038]  and [0040] in Yamashita2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita2 (US 20060152827) and further in view of Liou (US 20090219723)
Regarding claim 7, Yamashita2 teaches the invention set forth in claim 4, but is silent regarding the second surface segment is substantially concave.
Liou teaches a light guiding plate with mircro-structures having one side as flat surface and the second side that can optionally be a convex or a concave surface (Fig.4-6 and [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second surface section to be concave 

 						Other art
 US 20140286044, US 20110149391, US 20080055926, US 20070126329 ,US 6746130

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875